To vacate an order requiring a justice of the peace to make a return to a writ of certiorari.
Granted April 18, 1890.
Held that an affidavit which has been indorsed with an allowance of a writ of certiorari and filed in the clerk’s office and tbe writ issued, cannot be used as the basis for the allowance of a second writ; that a justice of the peace is justified in refusing to make return to a writ of certiorari, if the bond is not served upon him within the statutory ten days; that the statutory writ is special, and the proceedings to obtain a review by this process must be strictly complied with, and that a party has no right to take from the clerk’s office an affidavit upon which a writ has been issued, to present it for a second order of allowance.